DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method of manufacturing a semiconductor device, classified in H01L21/28247.
II. Claims 8-13, drawn to a method of manufacturing a semiconductor device, classified in H01L21/32134.
III. Claims 14-20, drawn to a method of manufacturing a semiconductor device, classified in H01L21/823431.

Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed in Claim 1 requires depositing a dummy gate dielectric adjacent to a semiconductor fin; depositing a dummy gate electrode adjacent to the semiconductor fin; depositing a spacer adjacent to the dummy gate dielectric; replacing a portion of the semiconductor fin with a source/drain region; while Claim 8 requires forming an epitaxial region adjacent to a . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed Claim 1 requires replacing a portion of the semiconductor fin with a source/drain region; and diffusing an oxidizer through the dummy gate dielectric to form a protective region from a portion of the source/drain region; while Claim 14 requires etching a portion of the semiconductor region adjacent to the dummy gate structure; epitaxially growing a source/drain region in the etched portion of the semiconductor region; and applying a wet etching solution to the dummy gate structure, the wet etching solution diffusing through the spacer, the wet etching solution reacting with the source/drain region. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed in Claim 8 requires forming an epitaxial region adjacent to a semiconductor fin; and applying a wet etching solution to an amorphous silicon region over the semiconductor fin, wherein an oxidizer within the wet etching solution diffuses through a dielectric material to react with the epitaxial region and reduce a diffusion of etchants into the epitaxial region; while Claim 14 requires depositing a dummy gate dielectric over a semiconductor region; depositing a dummy gate electrode over the dummy gate dielectric; and forming a spacer alongside the dummy gate dielectric and the dummy gate electrode; etching a portion of the semiconductor region adjacent to the dummy gate structure; epitaxially growing a source/drain region in the etched portion of the semiconductor region. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1.	The invention acquire different classification subgroups.
2.	The inventions require different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898